 
AMENDMENT TO CONSULTING AGREEMENT
 
 
The Consulting Agreement dated as of March 1, 2019 (the “Agreement”) between
Scientific Industries, Inc., a Delaware corporation (the “Company”), and John A.
Moore (“Moore”) is hereby amended solely as to the following:
 
Section 4. The cash fee due to Moore is hereby increased from $10,000 to $12,500
per month.
 
Section 7. The “Term” is hereby amended to extend to February 29, 2020.
 
The amendments to the Agreement set forth hereinabove shall be effective as of
September 1, 2019.
 
All other provisions of the Agreement shall remain in full force and effect
without modification.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Agreement as of
 
 
 
 
November 7, 2019.
 
 
Scientific Industries, Inc.
 
 
 By,
/s/ Helena R. Santos

 
 
/s/ John A. Moore

 
Name   Helena R. Santos


 
 
Name     John A. Moore

 
Title     Chief Executive Officer

 
 


 

 



 
